Citation Nr: 0736184	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  His awards and decorations include the Combat 
Infantryman's Badge, the Purple Heart Medal, and the Bronze 
Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD, and assigned a 10 percent evaluation.  
The veteran disagreed with the evaluation and subsequently 
perfected an appeal.  

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for the service-connected PTSD from 
10 percent to 30 percent.  The United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 

This claim was also developed on the matter of service 
connection for residuals of a shell fragment wound to the 
left lower extremity.  This was denied in September 2004, and 
the veteran filed a timely notice of disagreement.  However, 
there was no substantive appeal filed following issuance of 
the July 2005 statement of the case and that matter is not 
currently before the Board.  In June 2007, the veteran 
indicated to the Board his intent to file a claim for a total 
disability rating based on individual unemployability due to 
a service-connected disability (TDIU).  It is hereby referred 
back to the RO for appropriate disposition.

FINDINGS OF FACT

1.  The veteran's PTSD is manifested by hypervigilance, an 
increased startle response, avoidance, chronic sleep 
impairment, nightmares, intrusive thoughts, irritability, 
panic attacks, and significant occupational impairment.  

2.  The veteran's PTSD is not manifested by social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated December 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for a higher initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In March 
2006, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.   The veteran responded in November 2006 that he 
had no additional evidence to submit.  

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in July 2005 and again in October 2006.  
The veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

As the Board is awarding a higher evaluation for PTSD, the 
agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the effective 
date element when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).




Increased Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

In a July 2005 rating decision, the RO increased the 
veteran's initial disability evaluation for service-connected 
PTSD from 10 percent to 30 percent, effective from the date 
of his original claim.  Therefore, the issue in this case is 
whether the veteran is entitled to an initial evaluation in 
excess of 30 percent.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Evidence shows that the veteran began receiving regular VA 
treatment for PTSD in June 2004.  At that time, his symptoms 
were reported as hypervigilance, a general feeling of 
depression, anxiety, irritability, paranoia, sleep 
impairment, avoidance, nightmares occurring approximately 
every two weeks, and an increased startle response.  See VA 
progress notes dated June 2004 and August 2004.  His affect 
was anxious.  Id.  He reported no panic attacks or helpless 
or hopeless feelings.  Id.  He felt that decreased memory and 
concentration were affecting his work.  See VA progress note 
dated August 2004.  He had a coherent thought process, 
according to the examiner, and his memory was grossly intact.  
He had a close relationship with his family.  Id.  However, 
he declined therapy at local Vet Center on the grounds that 
he could not cope with a large group.  See VA progress note 
dated February 2005.  Global Assessment of Functioning (GAF) 
scores of 50 were estimated after all of his private sessions 
during this time.  See VA progress notes dated June 2004 - 
February 2005.  Social and occupational impairments at each 
session were termed "moderate to severe."  Id.

In correspondence dated August 2005, the veteran indicated 
that his cognitive impairment was such that his wife had to 
remind him to wear clean clothes and to keep his hair cut.  
He reported that he avoided conversations on the telephone 
and with "the public."  He further reported that, as a 
result of an increase in symptoms, he was no longer capable 
of performing the physical labor required of his self-owned 
vinyl siding business.  However, he indicated that he 
continued to go to work, where he would help to provide tools 
and materials to the laborers.  There had been no previous 
reports of severe cognitive deficiency.  

In September 2005, the veteran reported decreased cognitive 
function to his VA therapist, indicating that his long-term 
memory was good but that he had to keep lists to jog his 
short-term memory.  There was no mention of an inability to 
maintain hygiene or grooming.  The veteran was subsequently 
referred for a VA neuropsychology examination.  Testing 
conducted by a VA neuropsychologist in September 2005 
indicated no cognitive dysfunction.  According to the 
examiner, however, it was possible that the veteran's PTSD, 
anxiety and depression affected his cognitive abilities 
outside of a clinical setting.  

A VA medical evaluation for PTSD was conducted in January 
2006.  For the first time, the veteran reported panic 
attacks, but did not indicate their frequency.  He also 
reported helpless and hopeless feelings, which had been 
denied in previous sessions with his therapist.  He indicated 
that he was now unable to go to work because of poor 
concentration, irritability and a need to isolate.  He was 
often paranoid.  He had received several traffic tickets 
which the veteran attributed to poor judgment.  He revealed 
that, at times, he would isolate himself to avoid becoming 
violent.  His speech was fluent and his mood "pretty good" 
with an anxious affect.  Clinical testing revealed no memory 
deficits.  A GAF of 50 was estimated.  

At subsequent private counseling sessions, there was no 
mention of panic attacks.  See VA progress notes dated 
January 2006-September 2006.  The veteran denied feeling 
helpless and hopeless.  Id.   There was continued sleep 
impairment, including an increase in nightmares, that 
improved with medication.  See VA progress note dated April 
2006.  The veteran reported some feelings of anxiety and 
depression which he treated with medication.  See VA progress 
note dated September 2006.   GAF scores of 50 were estimated 
at each.  See VA progress notes dated January-September 2006.  
There was no discussion of occupational impairment.  Id.  

The GAF scores are a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness. See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  

A GAF of 41-50 is defined as serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Since 
beginning private treatment sessions with a VA psychiatrist, 
the veteran has consistently received GAF scores of 50.      

The Board acknowledges the veteran's argument that his GAF 
scores have not been appropriately considered.  Although the 
GAF scores are often persuasive, they are not dispositive as 
to the severity of a disability.  The Board looks at the 
overall psychiatric symptomatology and not just the GAF 
scores.  

After weighing the evidence presented, including the GAF 
scores, the Board finds that a rating of 50 percent is 
appropriate, when all doubt is resolved in the veteran's 
favor.  According to his progress notes, his symptoms are 
hypervigilance, an increased startle response, avoidance of 
social settings, chronic sleep impairment, nightmares, and 
intrusive thoughts.  He has also been observed to be 
depressed and anxious, with an anxious affect.  The GAF 
scores reflect a serious social and industrial impairment, 
which is not totally consistent with exhibited symptoms, but 
which the Board takes into account when evaluating his 
disability.  These symptoms tend to approximate more closely 
the criteria outlined for a 50 percent rating.  

The veteran first reported panic attacks and feelings of 
helplessness and hopelessness at his January 2006 VA medical 
evaluation.  He did not discuss the frequency of any panic 
attacks.  A review of the progress notes of the veteran's 
treatment does not show that he ever discussed panic attacks 
with his VA therapist.  Moreover, he specifically denied 
helpless and hopeless feelings both before and after January 
2006.  

There is inconsistent evidence regarding the status of the 
veteran's cognitive function.  In August 2005, the veteran 
indicated in correspondence to the RO that his cognitive 
deficit was so severe that he had to be reminded about 
appropriate hygiene and grooming.  One week later, he told 
his therapist that his long-term memory was good but that he 
was forgetful and had to keep lists.  In January 2006, the 
veteran attributed his inability to work in part to memory 
problems.  However, he reported no cognitive deficiencies to 
his treating physician in subsequent sessions, who continued 
to note that the veteran's memory was "grossly intact."  
The veteran's reports of cognitive deficiency are not 
supported by clinical testing conducted in September 2005 and 
January 2006, which found no cognitive dysfunction.  

The January 2006 VA examination cannot be viewed in isolation 
of the rest of the evidence, which tends to lessen the 
credibility of the veteran's assertions at his VA 
examination.  The treatment records provided by the veteran's 
therapist provide quarterly assessments of the veteran's 
symptoms and do not portray more than moderate impairment.  A 
review of those records shows that the veteran's statements 
concerning his symptoms are far more consistent.  There are 
no panic attacks or helpless or hopeless feelings reported.  
There is no discussion of cognitive dysfunction after 
September 2005.  Significantly, there is no discussion about 
an inability to work after February 2005.  The treatment 
records show that, while the veteran certainly suffered bouts 
of depression and anxiety, his symptoms were, for the most 
part, well treated with medication.  Hypervigilance, an 
increased startle response, and chronic sleep impairment 
remain constant symptoms.  There is no recent history of 
violence.  

The veteran bases his inability to work primarily upon 
cognitive defects, irritability and a need to isolate.  He 
has reported that his irritability is often well controlled 
with medication.  See VA progress note dated September 2006.  
Lay and medical evidence does not show that there is 
significant cognitive deficiency.  Although his 
symptomatology may at times limit him from performing some 
occupational functions, the evidence does not show that the 
veteran has total occupational impairment.

A rating higher than 50 percent is not warranted.  There is 
no flattened affect and his speech is fluent and coherent.  
There was no difficulty understanding complex commands, nor 
was there significant impairment of long- and short-term 
memory.  Abstract thinking was normal.  Although the veteran 
reported that he was unable to function in public or on the 
telephone, he indicated on several occasions that he enjoyed 
spending time with family and that he had some friends.  He 
indicated that he looked forward to spending holidays with 
family and friends.  There is no objective evidence 
indicating that the veteran is unable to maintain effective 
work relationships.  There are no persistent delusions or 
hallucinations, suicidal ideation, neglect of personal 
hygiene or a continuous depression affecting the veteran's 
ability to function independently.  Accordingly, a rating in 
excess of 50 percent is not warranted.

The existing schedular rating is based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  The veteran has indicated that his earning 
capacity is severely impaired; however, as previously stated, 
the evidence does not reflect more than moderate impairment.  
A referral for consideration of an extraschedular rating for 
his PTSD is not warranted.  38 C.F.R. § 3.321 (b)(1).

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's PTSD have warranted 
no more than a 50 percent rating since February 2004, the 
effective date of the grant of service connection. 


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD 
is allowed, subject to the regulations governing the award of 
monetary benefits. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


